Citation Nr: 1137377	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-39 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a right shoulder injury.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran sustained a contusion to the right shoulder in service in August 1956.

2.  A chronic disease of the right shoulder disorder was not shown in active military service.

3.  There is no nexus or connection between any current right shoulder disability and the injury sustained to the right shoulder in service or any right shoulder symptoms in active service or right shoulder symptoms over the decades thereafter.

4.  Degenerative disease or arthritis of the right shoulder was not demonstrated during active duty and did not manifest itself to a compensable degree in the first year following the Veteran's separation from active duty service.



CONCLUSION OF LAW

A right shoulder disorder, to include degenerative disease or arthritis, was not incurred during active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claim now before the Board, in a June 2008 letter the RO notified the Veteran of the information and evidence to substantiate his service connection claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also included the following enclosures:  "How You Can Help and How VA Can Help You," "What the Evidence Must Show - Service connected comp," and "VCAA Notice Response."  Further, the June 2008 letter also included the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the April 2009 Statement of the Case (SOC).  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC, is sufficient to cure a timing defect).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  Unfortunately, the Veteran's service treatment records have been reported to be "fire related."  See August 2008 communication from the National Personnel Records Center (NPRC).  While the service treatment records were reported to be "moldy and brittle" and unable to be mailed, as a result of the 1973 fire at the NPRC in St. Louis, Missouri, photocopies of all available service treatment records were mailed to VA.  The Board recognizes that there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington, 19 Vet. App. at 368.  Here, as noted, however, the service treatment records appear not to have been destroyed, but only damaged.  The service treatment records available for review by the Board do in fact include mention of in-service treatment afforded the Veteran for his right shoulder, and also include reports of medical examinations conducted in conjunction with his entry and exit for active service.  

The Board further observes that, pertinent to the claim on appeal, the Veteran was afforded a VA examination in January 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination.  The report of examination provided adequate medical information/opinions needed to adjudicate the affected claim.  Also, the opinions included detailed consideration and discussion of the Veteran's service treatment records, as well as his post service medical history.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background/Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
In this case, service treatment records show that, on a Report of Medical Examination conducted in June 1953 (pre-induction), clinical evaluation of the Veteran's right shoulder was normal.  In a Report of Medical History, completed by the Veteran for his October 1954 induction examination, he denied ever having had "bone, joint, or other deformity."  He included similar information in a July 1956 Report of Medical Examination.  A Report of Medical Examination, conducted in July 1956 as part of the Veteran's transfer from active to reserve duty, shows that clinical evaluation of his right shoulder was normal.  In August 1956, the Veteran was seen in the dispensary for right shoulder complaints.  The examiner noted that he had fallen at the barracks the night before on his outstretched right arm and had marked pain and tenderness.  The examiner ordered an x-ray to rule out a fracture.  The x-ray results as shown on the radiographic report were negative.  
The Veteran was seen the same day by a doctor who noted a "poss[ible] separated acromioclav[icular] joint sustained in horseplay last night in barracks."  Physical examination reflected pain and tenderness of the acromioclavicular joint on abduction and external rotation.  The doctor's impression was possible acromioclavicular separation and treatment included "X-ray ?" and orthopedic consultation.  On the Consultation Sheet dated the same day, the doctor noted that x-ray with weight and without indicated "some separation of the joint (Acr[omio]Cl[avicular]) which may be normal."  The provisional diagnosis was possible right acromioclavicular separation.  The orthopedic consultation written on a Doctor's Progress Notes form reflects that the examiner reviewed the x-rays with the "SOD" (Surgeon on Duty), and there was no evidence by x-ray of separation of the acromioclavicular joint.  In addition, the doctor noted that physically there was no separation.  There was moderate tenderness over the head of the humerus.  The impression was contusion to right shoulder.  The treatment was an arm sling for two days and aspirin as needed for pain.

Post-service medical records on file pertaining to the Veteran's right shoulder are dated beginning in 2008.  These VA medical records include a June 2008 primary care assessment note in which the Veteran informed the examiner that he was in the process of filing a claim for his shoulder.  The Veteran's claim was received in May 2008 (see VA Form 21-526); on the application form the Veteran indicated that his right shoulder disability began in 1955 and that he did not have a separation examination.  The Veteran claimed that the onset of his right shoulder problems occurred years ago but had grown worse in the last four to five years.  A VA primary care note, also dated in June 2008, shows that the Veteran reported a history of right shoulder trauma in service.  He also complained of chronic pain.  After the examination, right shoulder arthritis and subacromial bursitis were diagnosed.

The Veteran was afforded a VA joints examination in January 2009; the examiner is shown to have had an opportunity to review the Veteran's claims folder and medical records.  The Veteran provided a 1956 date of onset for his right shoulder problems.  He informed the examiner that while carrying a foot locker he fell down stairs, injuring his right shoulder two months before his 1956 discharge.  He mentioned that he was treated with a sling and pain medications and added that he was told he might need an operation.  He denied ever having had an operation.  The Veteran mentioned that since that accident he had been unable to either raise his right arm or throw a ball.  He added he had pain on lifting his arm.  He denied currently being treated for his right shoulder complaints.  The diagnosis was degenerative joint disease of the right shoulder with rotator cuff tear and bursitis with mild loss of function.  X-ray examination of the Veteran's right shoulder completed in conjunction with the examination includes diagnoses of prominent osteoarthritis of the glenohumeral joint, probable loose bodies/ossicles of the glenohumeral joint, and osteopenia.  

The examiner pointed out that review of the service treatment records showed that the Veteran fell in his barracks in 1956 and that x-ray examination of the shoulder was negative.  He was treated with a sling for two days and with aspirin.  It was observed that following this incident there were neither additional complaints, complications, or sequelae.  The examiner added that the Veteran's right shoulder disability was less likely as not caused by or the result of his barracks fall in 1956.  As rationale for this opinion, the examiner again observed that x-ray examination was reported to be negative and that the Veteran was subsequently able to work as a roofer and rancher all his life following his service discharge.  The examiner opined that if the Veteran had any serious problems with his shoulder after discharge he would not have been able to work as a roofer or rancher following his service discharge.  The examiner further opined that the degenerative changes of the right shoulder were more likely than not related to the Veteran's age and occupation, and less likely due to his 1956 in-service injury.  In support of this opinion, the examiner commented that there was no evidence or documentation of chronicity of right shoulder problems after discharge.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the Veteran's right shoulder disorder on either a direct or presumptive basis.  The service treatment records, while showing that the Veteran was seen for complaints of right shoulder pain and tenderness in August 1956, do not demonstrate that a chronic right shoulder disorder was manifested during his military service.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage v. Gober, 10 Vet.App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  In this case, no "disease" of the shoulder was noted in service, but rather an injury to the right shoulder occurred, and the results of that injury were first thought possibly to be a separated acromioclavicular joint but, on orthorpedic consultation aided by x-ray and physical examination of the Veteran at that time, doctors concluded that there was no separation, and the impression was a contusion of the humerus.

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495; see 38 C.F.R. § 3.303(b).

In this case, the only evidence linking the Veteran's currently diagnosed right shoulder conditions to his service is his own lay contentions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Like the varicose veins in Barr and dislocated shoulder in Jandreau, shoulder pain is a symptom capable of lay description by the person experiencing it.  Moreover, in this case, there are diagnoses of a current right shoulder disability (variously diagnosed as right shoulder degenerative joint disease, rotator cuff tear, and bursitis).  These diagnoses are all different from that rendered when the Veteran was treated for a right shoulder contusion while on active duty.  Whether the symptom of right shoulder pain is due to a specific diagnosis such as, for example, right shoulder degenerative disc disease or bursitis, is a medical matter requiring medical evidence for its support and resolution.  The medical evidence here relevant to the etiology of the current right shoulder disorders--specifically, the opinion of the January 2009 VA examiner--reflects that the currently diagnosed right shoulder disorders are not related to the in-service 1956 fall which resulted in a right shoulder contusion.  

While the Veteran contends that he has had right shoulder pain since service, the January 2009 VA examiner's opinion does not support a nexus between the injury to the shoulder in service with the post-service symptom of pain for fifty years thereafter and the current right shoulder disorders.  See Savage, 10 Vet. App. at 495 (noting that continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology).  In this regard, the VA examiner observed that x-ray examination in service was negative and that the Veteran was able to work as a roofer and rancher all his life following his service discharge.  The examiner stated that, if the Veteran had any serious problems with his shoulder after discharge, he would not have been able to work as a roofer or rancher following his service discharge.  Therefore, the examiner concluded that the degenerative changes of the right shoulder were more likely than not related to the Veteran's age and occupation and less likely due to his 1956 in-service injury.  

The Board finds this opinion probative and persuasive because it is consistent with the other evidence of record including the service treatment records and the lack of medical evidence for several decades after service.  Concerning the latter, the Veteran had been separated from service for more than 50 years before making a claim for a right shoulder disorder, and this lengthy period of separation is one factor that weighs against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  Moreover, the VA examiner indicated that, had the current disorders of the shoulder been the result of the in-service injury, the in-service injury would have been more severe, suggesting that it would have been one that would have resulted in more than complaints of minor pain that could be tolerated without the need to seek any treatment for more than 50 years thereafter during which time the Veteran worked as a roofer and rancher.  In this regard, the examiner commented that there was no documentation of right shoulder problems after discharge but rather the first treatment after service was in 2008, more than 50 years following the Veteran's service discharge.  

The Board also observes that, while a diagnosis of right shoulder arthritis was made in 2008, that diagnosis comes well after the Veteran's 1956 separation from active duty.  As such, presumptive service connection for right shoulder degenerative disease is not for consideration.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).

Given the absence of evidcnce of a chronic right shoulder disability in service, compensably disabling arthritis in the first post service year, or a nexus between any current right shoulder disability and the symptoms in active service or over the years thereafter, service connection for a right shoulder injury is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right shoulder injury is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


